Quillian, Judge.
The defendant was tried and convicted of theft by *305conversion. An appeal was filed and the case is here for review. Held:
Submitted October 7, 1974
Decided November 8, 1974.
John R. Nicholson, Sandy McCormack, for appellant.
1. The defendant contends that it was error to admit certain business records in evidence. The evidence in regard to the records was sufficient to meet the requirements of Code Ann. § 38-711 (Ga. L. 1952, p. 177) and their admission was not error.
2. The remaining enumerations of error are without merit.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.